Citation Nr: 1011363	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-33 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart attack with 
history of coronary artery disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial evaluation in excess of 30 
percent for hypothyroidism.  

4.  Entitlement to an initial compensable disability 
evaluation for scar of the anterior neck.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and August 2005 rating decisions 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The November 2004 rating decision 
denied entitlement to service connection for heart attack 
with history of coronary artery bypass and polyangiitis with 
vasculitis, with history of infection due to heart surgery 
and hypertension.  The August 2005 rating decision granted 
service connection for hypothyroidism, evaluated as 10 
percent disabling and scar of the anterior neck, evaluated as 
non-compensable.

The Board notes that the Veteran requested a hearing in his 
substantive appeal dated in September 2005.  The request for 
a hearing was withdrawn in a letter dated in December 2009.  
Therefore, no additional action in this regard is required.  
See 38 C.F.R. § 20.704(e) (2009).

The issues of entitlement to service connection for heart 
attack with history of coronary artery disease and 
hypertension and entitlement to an initial evaluation in 
excess of 30 percent for hypothyroidism are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.






FINDING OF FACT

The service-connected scar of the anterior neck measures 18 
cm and is .1 cm in width and is stable and superficial.  
There was no tenderness, limitation of motion, disfigurement, 
pain, inflammation, edema, loss of skin or keloid formation.  


CONCLUSION OF LAW

Effective May 3, 2005, the criteria for an initial 10 percent 
evaluation for the service-connected scar of the anterior 
neck have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, 4.118, Diagnostic Code 7800 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2009). 

As previously noted, in August 2005, the RO granted service 
connection for scar of the anterior neck and assigned a 
noncompensable rating effective May 3, 2005.  The Veteran 
appealed that determination.  Because the Veteran appealed 
the RO's determination at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

II.  Analysis 

The Veteran has a scar resulting from a thyroidectomy in 1964 
and he is seeking an initial compensable rating.  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  A review of the Veteran's record 
shows that an initial rating of 10 percent is warranted for 
the service-connected scar of the anterior neck.  

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  Disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters). Id. at Note (1) (2009).

(During the pendency of the appeal, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. Reg. 
54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a Veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
Veteran's disability has increased since the last review.  
Id.  No such request has been made.)

The Veteran received a VA examination in September 2007.  The 
Veteran reported no problems with or symptoms secondary to 
his scar.  The examiner noted an 18 cm scar on the anterior 
neck, which was hypopigmented.  The scar was not tender, the 
texture of the skin was normal and the scar was stable.  The 
scar was superficial and there was no inflammation, edema or 
keloid formation.  The examiner also noted there was no 
limitation of function caused by the scar.  

The Veteran received another VA examination in April 2009.  
The Veteran denied symptomatology due to the scar.  The 
examiner noted that the scar was well healed, linear, c-
shaped and on the anterior superior chest extending roughly 
from one clavicle to the other.  The scar measures 17 cm and 
.1 cm in width.  There is no pain on palpation of the scar 
and no disfigurement secondary to the scar.  The examiner 
reported that the scar was stable, with no loss of skin 
covering the scar or ulceration of the skin.  There is no 
elevation or depression of the surface contour of the scar on 
palpation.  The scar is superficial.  The examiner noted no 
inflammation, edema or keloid formation.  The color of the 
skin is consistent with the normal areas of the skin.  
Additionally, there was no limitation of motion or other 
limitation in function caused by the scar.  

A review of the evidence shows that an initial 10 percent 
rating is warranted as the Veteran has a scar that is 18 cm 
in length.  The Board notes that a 10 percent rating is the 
maximum the Veteran can receive at this time, as there is no 
evidence of gross distortion or of asymmetry of the Veteran's 
features.  Both VA examinations showed stable scars with no 
elevation or depression and noted that the scar was 
superficial and non-tender.  The scar had no inflammation or 
edema and the color of the skin was consistent with normal 
areas of the skin.  The Veteran has also not been limited in 
functioning due to the scar.  Therefore, the Veteran is 
entitled to an initial 10 percent rating pursuant to 
Diagnostic Code 7800 and no higher.  

The assignment of a staged rating in this case has been 
considered.  The record shows that the Veteran's scar has 
been present since May 3, 2005; thus, a 10 percent rating is 
warranted since that time.  The record fails to show that the 
assignment of any other evaluation is warranted at any time 
during the pendency of the appeal.

The record does not show that the Veteran has required 
hospitalization for his service-connected scar.  There is no 
unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.  In short, the evidence does not support the 
proposition that the Veteran's disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2009).   

In summary, since service connection has been in effect the 
Veteran's scar of the anterior neck, warrants no more than a 
10 percent rating.

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in May 
2005.  The Veteran's scar of the anterior neck claim arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, 
private treatment records and afforded the Veteran two VA 
examinations.  The examiner reviewed the Veteran's claim 
file, subjective history, and recorded pertinent clinical 
findings.  The 2009 examination report is adequate for rating 
purposes.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.  Therefore, VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.


ORDER

Effective May 3, 2005, entitlement to an initial 10 percent 
rating for scar of the anterior neck is granted, subject to 
the regulations pertinent to the disbursement of monetary 
funds. 


REMAND

Hypertension and Coronary Artery Disease 

The Veteran is seeking entitlement to service connection for 
a heart attack with history of coronary artery disease and 
hypertension.  Essentially, service connection may be granted 
if the evidence establishes that the claimed disability is 
related to service.  The initial question is whether there is 
evidence of a current disability.  The Board finds that there 
is competent evidence of coronary artery disease and 
hypertension.  

A review of the Veteran's service treatment records shows 
elevated blood pressure levels during service.  On enlistment 
in June 1955, the Veteran had no pain or pressure in his 
chest, no shortness of breath, and his blood pressure was 
140/80.  A December 1958 examination reveals a blood pressure 
of 120/80.  A February 1963 treatment record notes blood 
pressure of 170/80 after the Veteran reported a dull pain in 
his right lateral rib area and felt as if he "had been 
exercising all day."  Subsequent blood pressure readings 
reveal 156/86 and 160/92.  A March 1963 record shows the 
Veteran was in good health until four weeks before the date 
of the examination when he displayed elevated blood pressure.  
His blood pressure was 140/94.  A January 1972 examination 
showed blood pressure of 128/78.  On the Veteran's separation 
in February 1975 his blood pressure was 124/80 sitting and 
128/84 standing.  He noted a history of high blood pressure 
and explained that he had elevated blood pressure prior to 
thyroid surgery in 1953.  Upon separation, an 
electrocardiographic record shows that the Veteran did not 
have problems with his heart.   

Post service, treatment records dated in 1989 report that 
hypertension was diagnosed in 1977.  The Veteran is competent 
to report when hypertension was diagnosed.  The medical 
records also reveal that the Veteran underwent coronary 
artery bypass in 1999.  The Veteran's family history is 
significant for stroke and heart disease.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The Veteran's treatment records show persistent elevated 
blood pressure readings and post service the Veteran reported 
hypertension diagnosed in 1977, two years post service.  The 
record does not contain any medical opinions addressing 
whether the Veteran's hypertension and heart disability are 
related to service or manifested to a compensable degree 
within a year after separation from service.  Therefore, a VA 
examination is necessary. 

Hypothyroidism 

The Veteran asserts that he is entitled to an initial 
increased rating to 60 percent because he gained 40 pounds in 
the last year and has no strength in his left leg.

The Veteran received a VA examination in July 2005.  He 
reported that he has suffered from fatigue since 1964 and has 
anxiety.  He denied any neurological problems.  He reported 
taking stool softeners on a daily basis to prevent 
constipation.  He denied any rapid weight loss or gain.  His 
motor strength was noted to be 5/5.  

In August 2007, the Veteran received a second VA examination 
and the examiner had the opportunity to review his case file.  
The Veteran was taking Levoxyl daily and denied having any 
side effects from the medication.  The Veteran reported 
having fatigue since 1964 and anxiety.  He denied any 
neurological problems and reports that over the last few 
months he has developed intolerance to heat and cold.  He 
denied rapid weight gain or loss and reported losing 22 
pounds over the last two years but has accomplished this with 
dietary changes.  He noted that at times his mind feels foggy 
or impaired.  The Veteran elaborated that he can no longer 
work with numbers and has to have instructions repeated to 
him several times before he can complete a task.  His wife 
also reported that he repeats things that he just told her.  

The Veteran's muscles displayed proximal and distal weakness 
in February 2008.  

The Veteran received his most recent VA examination in April 
2009.  It appears as though the examination was for the scar 
of the Veteran.  However, although the examiner addressed the 
Veteran's subjective history of a 40-pound weight gain over 
the last year and noted normal muscle strength, it is unclear 
if the Veteran's complete hypothyroid disability was 
considered.  For example, the examiner did not address the 
Veteran's mental disturbance or  discuss that some medical 
records indicate muscle weakness.  Therefore, a new VA 
examination is necessary to determine whether the Veteran's 
hypothyroidism has in fact worsened.  Once VA has provided a 
VA examination, it is required to provide an adequate one, 
regardless of whether it was legally obligated to provide an 
examination in the first place.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  If a VA examination is inadequate, the 
Board must remand the case.  A medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his hypertension 
and coronary artery disease.  The claims 
file and a separate copy of this remand 
must be provided to the examiner for 
review.  The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  
Specifically, the examiner should report 
all current diagnoses and express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that hypertension or 
coronary artery disease was incurred 
during service, manifested to a 
compensable degree within a year after 
separation from service, or is otherwise 
etiologically related to service.  A 
complete rationale must be given for any 
opinion expressed.  If the examiner is 
unable to provided the requested 
opinion(s) without resorting to 
speculation, it should be so stated and a 
discussion explaining why an opinion 
could not be rendered must be provided.

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected hypothyroidism.  
It is imperative that this remand and the 
claims file be made available to the 
examiner in connection with the 
examination.  A notation to the effect 
that this record review took place must 
be included in the report of the 
examination.  In addition to recording 
all pertinent findings, the examiner 
should specifically address the Veteran's 
mental status, weight gain or loss and 
muscle weakness as related to his 
hypothyroidism.

3.  Thereafter, review the examination 
reports to ensure complete compliance 
with the above remand requests.  If the 
examination reports are deficient, 
implement corrective action.

4.  Readjudicate the issues on appeal 
based on a review of the entire 
evidentiary record.  If all the desired 
benefits are not granted, a 
supplemental statement of the case 
should be furnished to the Veteran and 
his representative.  The Veteran's 
representative should also be provided 
with an opportunity to submit a VA Form 
646.  Thereafter, the case should be 
returned to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


